Order filed March 3, 2017




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-17-00014-CV
                                  __________

                    IN THE INTEREST OF F.A., A CHILD


                      On Appeal from the 42nd District Court
                            Callahan County, Texas
                          Trial Court Cause No. 20445


                                    ORDER
      In this accelerated parental-termination appeal, the mother’s court-appointed
trial counsel filed in the trial court a notice of appeal and a motion to withdraw as
counsel. The trial court granted trial counsel’s motion to withdraw and appointed
Derek C. Hampton to represent the mother on appeal. Hampton has filed in this
court a motion to withdraw as counsel for the mother. We grant the motion and
abate the appeal.
      Hampton asserts in his motion to withdraw that good cause exists for his
withdrawal. Upon reviewing the record in this case, Hampton discovered that he
had a conflict of interest. He explains that he was originally appointed to represent
the mother’s sister in a related case (Callahan County cause no. 20441: In the interest
of A.M.P., a child). Both Callahan County cases arose out of the same transaction
and ran parallel to each other. Hampton indicates that the mother and her sister
“were not always aligned” and that the advice given by him as the attorney for the
mother’s sister may have had an effect of the outcome of the mother’s case.
        Hampton’s motion to withdraw is well-taken and is therefore granted.
Because the mother has been determined to be indigent and because the appointment
of an attorney ad litem to represent an indigent parent is mandatory in a suit filed by
a governmental entity seeking termination of the parent-child relationship, we abate
the appeal and remand the cause to the trial court for the appointment of new counsel.
See TEX. FAM. CODE ANN. § 107.013(a) (West 2014); In re P.M., No. 15-0171, 2016
WL 1274748, at *3 & *3 n.13 (Tex. Apr. 1, 2016).
        Accordingly, we abate this appeal and direct the trial court to appoint counsel
for the mother on or before March 13, 2017. Immediately thereafter, the district
clerk shall file a supplemental clerk’s record in this court containing any order
entered by the trial court with respect to the appointment of counsel for the mother.
At that time, the appeal will be reinstated. The mother’s appellate brief will be due
to be filed in this court twenty days after reinstatement.1
        The motion to withdraw is granted, and the appeal is abated.


                                                                    PER CURIAM
March 3, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


        1
          We note that this appeal is accelerated, and so far as reasonably possible, this court must ensure
that the appeal is brought to final disposition within 180 days of the date the notice of appeal was filed. See
TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a).

                                                      2